Title: To James Madison from George W. Erving, 21 July 1802
From: Erving, George W.
To: Madison, James


					
						Sir.
						American Consulate London, 21st. July 1802.
					
					I have had the honor of receiving my Commission as Consul for this Port upon the 

nomination of the President ratified by the Senate, & in pursuance of your direction return the usual 

bond herewith.  I have also the honor of inclosing my Account as Consul & as Agent for the relief and 

protection of Seamen from the time when Mr. Lenox resigned this last Employment, to the 30th. 

June: the balance due to me £186.14.5 1/2 Sterling.  I appli’d in course to Mr. King to reimburse me 

this amount; but he declined, concieving that under the new regulation made by the Treasury 

respecting the appropriations of Public Moneys in this Country, he has no longer any controul 

over our Funds enabling him to provide for the disbursements of this Agency.  Our Bankers 

Messrs. Bird & Co. have also declined advancing this amount upon the Credit of future 

remittances, for the reason set forth in their letter, a Copy of which is inclosed.  I have therefore 

carried forward the sum of £186.14.5 1/2 to the Dr. of a New Account.
					I herewith also transmit my accounts to 30th. June as Agent for Claims and Appeals, 

being due to the United States £52.17.4 Sterling, and Copy of my Spoliation Accot. with Bird & Co., 

which shews more particularly the state of that fund.  A Bill of £175 Stg. drawn upon me from 

the West Indies for the Expences attending the serving sundry Processes there, will be debited to 

this Account when Paid; this Bill however as it has not been accompanied by the account of the 

drawer, (Andrew Chausurier at St.  Dominique), I have at present declined to accept.  The 

Proctors begin to be very uneasy respecting their pay, Mr. Slade more particularly, a Copy of whose 

letter to me upon the subject I think it proper to inclose.  I conversed upon this business with Mr. 

King; but nothing can be done beyond the means which I have continually taken to keep the 

Proctors from clamouring.  The fund which I am likely to have from the remittances which we daily 

expect, added to what may be deducted from abt. Twenty five Martinique Cases (for the advances of the 

U. S) which are soon expected to be recieved, the appropriation for their payment having been made by 

the British Parliament, will I fear hardly suffice to satisfy the Proctor’s for the present, and untill the 

payments on the awards of the Commissioners shall become due; and there is very little probability of 

my recieving much from the Captors.
					The ratifications of our Convention were exchanged on the 15 Inst., since when I have 

concluded to forward no more Processes to the West  Indies; nor to extract any, where there is not a 

prospect of receiving immediate Payment; for the Expences of serving them are very considerable, and 

it is hardly possible that we should recover these from the British Government; in most cases they could 

not be ascertained so as to be included in the award; the possibility of Payments being made also on 

some of these Processes would embarrass and delay the proceedings of the Board.  Perhaps they 

would refuse to award ’till the Monitions were returned unsatisfied, or they might make 

conditional awards; these and similar considerations have induced me to correspond with Mr. 

Pinckney upon the subject, and I have understood from him that it was formerly agitated at the 

Board and finally agreed upon, that after the Claimant had obtained a Confirmation of the Reg  

and Merchants’ Report, he should be considered as having pursued the judicial remedy far 

enough to entitle him to lay his Case before the Commissioners and to recieve their Award.  I am 

happy to find the board are proceeding in their business with much more dispatch than I had 

calculated.  As soon as they begin to make awards I shall forward a List of their decisions.  To 

comply with your instructions I herewith also inclose as List of the Ships of which the Masters have 

reported to me their arrival, and lament that it is so incomplete and so wholly useless to every 

good purpose.  By Enquiries amongst the Merchants’ here I might have added the Names of a few 

others, but it is absolutely impossible to obtain such a Statement as is desired without some strong 

legal controul over the Masters.  I have the honor to be with the most perfect respect Sir, Your very 

Obedt. Servt.
					
						George W Erving
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
